                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

LINDA SUE WHITE,                        )
                                        )
      Plaintiff,                        )        Civil No. 5:18-cv-362-JMH
                                        )
V.                                      )
                                        )
ANDREW SAUL, Commissioner               )           MEMORANDUM OPINION
of Social Security,1                    )               AND ORDER
                                        )
      Defendant.                        )

                            **   **   **    **    **

      Plaintiff Linda Sue White brings this action under 42 U.S.C.

§ 405(g) to challenge Defendant Commissioner’s final decision

denying Plaintiff’s application for Social Security Disability

Insurance Benefits. [DE 1]. The specific matters currently before

the Court include Plaintiff’s Motion for Summary Judgment [DE 15]

and Defendant’s Motion for Summary Judgment [DE 19]. Both matters

are now ripe for decision, and for the reasons discussed below,

Plaintiff’s Motion for Summary Judgment [DE 15] will be denied,

and Defendant’s Motion for Summary Judgment [DE 19] will be

granted. Accordingly, the Court will affirm the Commissioner’s

decision, as it is supported by substantial evidence.




1
  On June 17, 2019, Andrew Saul was sworn in as the Commissioner of Social
Security. When this action was filed, Nancy Berryhill was serving as Acting
Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of
Civil Procedure, Commissioner Saul is automatically substituted as a party.
                   I. FACTUAL AND PROCEDURAL BACKGROUND

       On January 13, 2014, Plaintiff filed a Title II application

for disability insurance benefits, alleging her disability began

on November 1, 2013. [Tr. 94-96, 268]. At the time of Plaintiff’s

alleged disability onset date, she was 44 years old. [Tr. 95].

Plaintiff earned a GED, a high school equivalency diploma, and her

past   relevant     work    was   as   a    gas     station   attendant,   daycare

provider,    and    cook.     [Tr.     269].       In   Plaintiff’s    application

materials, she initially alleged she was unable to work due to

having Parkinson’s disease and a nervous breakdown. [Tr. 95, 268].

       Plaintiff’s treatment notes show that on November 24, 2013,

she was voluntarily admitted to a hospital for three (3) days

following an attempted overdose. [Tr. 641-56]. On January 20, 2014,

Plaintiff reported that she could get her child up for school, do

light household cleaning, and spent most of her days alone because

“being around people ma[de] [her] upset.” [Tr. 287-95]. As will be

discussed further herein, on February 13, 2014, Plaintiff was

evaluated by Robert W. Genthner, Ph.D. [Tr. 597-607]. On August

17, 2014, Plaintiff was admitted to another hospital for four (4)

days for care due to severe panic attacks, suicidal ideation, and

self-mutilating      behavior.       [Tr.       674-82].   Following   Plaintiff’s

inpatient care, she continued receiving mental health care. [Tr.

714-31, 819-26, 827-61].



                                            2
      Plaintiff’s      claims     were            denied     initially        and   on

reconsideration. [Tr. 94, 107]. After a June 8, 2015, hearing [Tr.

64-93], on July 31, 2015, an Administrative Law Judge (“ALJ”)

reviewed     the    evidence     of   record          and    denied      Plaintiff’s

application. [Tr. 124-41]. However, on August 3, 2016, the Appeals

Council vacated the ALJ’s July 31, 2015, decision [Tr. 124-41] and

remanded    this   case   for    further      consideration       of     Plaintiff’s

maximum residual functional capacity (“RFC”), the medical opinion

evidence, and the vocational evidence. [Tr. 142-46].

      On January 30, 2017, the ALJ held a second hearing, [Tr. 28-

63], and on May 3, 2017, the ALJ reviewed the evidence of record

and   denied    Plaintiff’s     application.          [Tr.    8-27].     In    denying

Plaintiff’s application, the ALJ found Plaintiff had the following

severe     impairments:   “non     epileptic          psychogenic      seizure-like

disorder; major depressive disorder; generalized anxiety disorder;

post traumatic stress disorder; degenerative joint disease of the

bilateral knees; degenerative disc disease of the cervical spine;

and bilateral carpal tunnel syndrome.” [Tr. 14 (citing 20 C.F.R.

§ 404.1520(c)]. Despite the ALJ finding Plaintiff had multiple

severe impairments, the ALJ found Plaintiff had the RFC to perform

light work as defined in 20 C.F.R. § 404.1567(b) with the following

physical limitations: no climbing of ropes, ladders, or scaffolds;

occasional     climbing   of    stairs       or    ramps,    frequent     balancing,

stooping, or crouching; no kneeling or crawling; and no exposure

                                         3
to concentrated vibration or industrial hazards. [Tr. 16]. The ALJ

found Plaintiff’s mental limitations to be as follows: requires

entry-level work with simple repetitive procedures; can tolerate

occasional changes in work routines; work must have no requirement

for detailed or complex problem solving, independent planning, or

the setting of goals; should work in an object-oriented environment

with    only    occasional      and    causal     contact   with     coworkers,

supervisors, or the general public; and should not work at a fast-

paced assembly line or where she is subject to rigid production

quotas. [Tr. 16].

       The ALJ, accepting the vocational expert’s testimony, found

Plaintiff was unable to perform her past relevant work as a gas

station   attendant,        daycare   provider,    and   cook.   [Tr.   18-19].

However, again accepting the vocational expert’s testimony, the

ALJ determined there are other jobs Plaintiff could perform in the

national economy, and Plaintiff was, therefore, found to not be

disabled. [Tr. 19-20]. On April 4, 2018, the Appeals Council denied

Plaintiff’s request for review of the ALJ’s May 3, 2017, decision

[Tr. 8-27]. [Tr. 1-5].

       Having exhausted her administrative remedies, on May 18,

2018, pursuant to 42 U.S.C. § 405(g), Plaintiff sought review

through an action in this Court. [DE 1]. On August 21, 2018,

Defendant      filed   an    Answer   [DE   9]    contending,      “Plaintiff’s

Complaint represents a Prayer for Relief to which no responsive

                                        4
pleading is required. To the extent that the Prayer for Relief is

deemed to allege facts to which a response is required, the

Defendant denies the allegations.” [DE 9, at 1]. Pursuant to the

Court’s   August     22,    2018,   Standing       Scheduling   Order   [DE    11],

Plaintiff was directed to “move for summary judgment or judgment

on the pleadings within sixty (60) days.” [DE 11, at 2].

     As will be discussed further herein, on November 20, 2018,

Plaintiff filed the present Motion for Summary Judgment [DE 15],

with an accompanying Memorandum in Support [DE 15-2], arguing, in

summary, that the ALJ erred by “relying on vocational testimony to

fulfill his step 5 burden without properly addressing Plaintiff’s

objections memorandum and failing to discuss the rebuttal evidence

related to the vocational expert’s testimony” and “by failing to

properly evaluate the medical opinion evidence consistent with the

regulations, Agency policy, and Sixth Circuit precedent.” [DE 15-

2, at 1]. Responding to Plaintiff’s Motion for Summary Judgment

[DE 15], on December 20, 2018, Defendant filed a Motion for Summary

Judgment [DE 19] arguing, in summary, that the ALJ’s decision [Tr.

8-27] was supported by substantial evidence because “[t]he ALJ

reasonably    relied       on    vocational    expert     testimony     that   was

consistent    with    the       Dictionary    of    Occupational    Titles”     and

“reasonably   considered         and   weighed      the   opinion   evidence     of

record.” [DE 19, at 3-10].



                                         5
                          II. STANDARD OF REVIEW

     Pursuant to 42 U.S.C. § 405(g), a reviewing court “must affirm

the Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standard or has

made findings of fact unsupported by substantial evidence in the

record.” Longworth v. Comm’r Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005) (citations omitted). The scope of judicial review is

limited to the record itself, and the reviewing court “may not try

the case de novo, nor resolve conflicts in evidence, nor decide

questions of credibility.” Hogg v. Sullivan, 987 F.2d 328, 331

(6th Cir. 1993) (citations omitted).

     The Sixth Circuit has held that “substantial evidence exists

when a reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec.,

375 F.3d 387, 390 (6th Cir. 2004) (citations omitted). The limited

nature of substantial evidence review prevents the reviewing court

from substituting its judgment for that of the ALJ. Rather, so

long as substantial evidence exists, the reviewing court should

affirm the ALJ’s decision “even if there is substantial evidence

in the record that would have supported an opposite conclusion.”

Longworth,   402   F.3d    at   595   (citations   omitted).   Substantial

evidence is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Rogers v. Comm’r

                                      6
of    Soc.   Sec.,   486   F.3d    234,     241   (6th   Cir.   2007)   (citations

omitted).

       “In determining whether the Secretary's factual findings are

supported by substantial evidence, [the Court] must examine the

evidence in the record ‘taken as a whole . . . .’” Wyatt v.

Secretary of Health and Human Services, 974 F.2d 680, 683 (6th

Cir. 1992) (citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir.

1980)). Additionally, the Court “‘must take into account whatever

in the record fairly detracts from its weight.’” Wyatt, 974 F.3d

at 683 (citing Beavers v. Secretary of Health, Educ. & Welfare,

577 F.2d 383, 387 (6th Cir. 1978). “The substantial evidence

standard presupposes that there is a ‘zone of choice’ within which

the    [Commissioner]      may    proceed     without    interference    from   the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)

(citations omitted). “If the Secretary’s findings are supported by

substantial evidence, then we must affirm the Secretary’s decision

even though as triers of fact we might have arrived at a different

result.” Elkins v. Secretary of Health & Human Services, 658 F.2d

437, 439 (6th Cir. 1981).

                                  III. DISCUSSION

       Under the Social Security Act, the term “disability” means an

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

                                          7
expected to last for a continuous period of not less than 12 months

.   .   .   .”   42   U.S.C.   §   423(d)(1)(A).   A   five-step   sequential

evaluation process is used to determine whether a claimant is

disabled. 20 C.F.R. § 404.1520; 20 C.F.R. § 416.920. In summary,

the five-step sequential evaluation process is as follows:

        The first step is to determine whether the claimant is
        engaged in significant gainful activity. 20 C.F.R. §
        416.920(b). If not, the second step is to determine
        whether the claimant has a severe impairment, which is
        “any impairment or combination of impairments which
        significantly limits your physical or mental ability to
        do basic work activities.” § 416.920(c). If there is a
        severe impairment, the third step is to determine
        whether the impairment meets or exceeds the criteria of
        one of the listed impairments in Appendix 1. §
        416.920(d). If the claimant does not satisfy one of the
        listings, the [fourth step] is to determine whether the
        claimant's impairment prevents him from performing his
        past relevant work. § 416.920(e). If it does not, the
        claimant is found not disabled. [At the fifth step,]
        [i]f the impairment prevents a return to former work,
        the claimant's residual functional capacity must be
        determined, id., and it is then considered in
        conjunction with the claimant's age, work experience and
        education in order to ascertain whether the impairment
        or combination of impairments prevents the claimant from
        doing other work. § 416.920(f); see also Subpart P,
        Appendix 2, Tables 1–3.

Williamson v. Secretary of Health and Human Services, 796 F.2d

146, 149 (6th Cir. 1986); see also 20 C.F.R. § 404.1520; 20 C.F.R.

§ 416.920.

        The claimant “bear[s] the burden at step one of showing that

he is not working, at step two that he has a medically severe

impairment or combination of impairments, and at step four that

the impairment prevents him from performing his past work.” Bowen

                                        8
v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). “[T]he Secretary bears

the burden of proof at step five, which determines whether the

claimant   is     able   to     perform    work    available      in    the   national

economy.” Id.

       Since the Parties’ cross Motions for Summary Judgment [DE 15;

DE 19] concern the same facts, the Court will consider the Parties’

Motions [DE 15; DE 19] together. The issues presently before the

Court are whether the ALJ erred by “relying on vocational testimony

to    fulfill     his    step    5   burden      without      properly    addressing

Plaintiff’s     objections       memorandum       and   failing    to    discuss   the

rebuttal evidence related to the vocational expert’s testimony” or

“by failing to properly evaluate the medical opinion evidence

consistent with the regulations, Agency policy, and Sixth Circuit

precedent.” [DE 15-2, at 1]. The only step at issue is step five.

      A. WHETHER THE ALJ FAILED TO PROPERLY ADDRESS PLAINTIFF’S
     OBJECTIONS AND DISCUSS THE REBUTTAL EVIDENCE RELATED TO THE
                    VOCATIONAL EXPERT’S TESTIMONY

       Plaintiff    states      that   following        the   vocational      expert’s

testimony, “Plaintiff submitted her Post-Hearing Memorandum of Law

&    Objections    to    the    Vocation       Witness’    Testimony     (objections

memorandum) wherein she presented specific objections/challenges

to that testimony, as well as submitted rebuttal evidence.” [DE

15-2, at 3 (citing [Tr. 433-73])]. Plaintiff then argues that

“despite Plaintiff’s constitutional and statutory right to have

objections and rebuttal evidence ruled upon and considered, the

                                           9
ALJ did not acknowledge or address the rebuttal evidence at all,

despite responding to her objection regarding the reliability of

the VE’s testimony, and improperly overruled the objections.” Id.

(citing [Tr. 11]).

      At step 5, the ALJ considers the claimant’s RFC along with

Plaintiff’s “vocational factors ([claimant’s] age, education, and

work experience) to determine if [the claimant] can make an

adjustment to other work.” 20 C.F.R. § 404.1520 (citing 20 C.F.R.

§ 404.1560(c)); see also Howard v. Comm’r. of Soc. Sec., 276 F.3d

235, 238 (6th Cir. 2002) (quoting Varley v. Sec’y of Health & Human

Servs., 820 F.2d 777, 779 (6th Cir. 1987) (“To meet the burden of

showing that [the claimant] could perform work that is available

in the national economy, the Commissioner must make a finding

‘supported by substantial evidence that [the claimant] has the

vocational qualifications to perform specific jobs.’”)). In making

a step 5 determination, the ALJ may consider “‘‘reliable job

information’’ available from various publications’ as evidence of

the claimant’s ability to do other work ‘that exists in the

national economy.’” Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601,

603 (6th Cir. 2009) (quoting SSR 00-4p, 2000 WL 1898704, at *2

(Dec. 4, 2000) (citing 20 C.F.R. § 404.1566(d) and 416.966(d))).

“Such publications include the [Dictionary of Occupation Titles

(“DOT”)], which provides ‘information about jobs (classified by

their exertional and skill requirements) that exist in the national

                                10
economy.’” Id. (quoting 20 C.F.R. § 416.969). Additionally, ALJs

may also consider VE testimony “as a source of occupational

evidence.” Id. (citing SSR 00-4p, 2000 WL 1898704, at *2); see

also Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 425 (6th Cir.

2008) (citing SSR 83-14, 1983 WL 31254(Jan. 1, 1983)); 20 C.F.R.

§ 404.1566(e). A VE may do the following:

        A vocational expert or specialist may offer relevant
        evidence within his or her expertise or knowledge
        concerning the physical and mental demands of a
        claimant's past relevant work, either as the claimant
        actually performed it or as generally performed in the
        national economy. Such evidence may be helpful in
        supplementing or evaluating the accuracy of the
        claimant's description of his past work. In addition, a
        vocational expert or specialist may offer expert opinion
        testimony in response to a hypothetical question about
        whether a person with the physical and mental
        limitations   imposed   by    the   claimant's   medical
        impairment(s) can meet the demands of the claimant's
        previous work, either as the claimant actually performed
        it or as generally performed in the national economy.

20 C.F.R. § 404.1560(b)(2). If the claimant is found to have an

RFC that does not enable them to do their past relevant work, the

ALJ     uses   the    same   RFC     assessment     found   in       20       C.F.R.    §

404.1560(b)(2) to decide if the claimant can perform other work in

the national economy. 20 C.F.R. § 404.1560(c).

        In   the   present   case,   in   the    ALJ’s   step    5   finding       that

Plaintiff could perform other work in the national economy, the

ALJ relied on the January 30, 2017, testimony [Tr. 52-61] of VE

Betty    Hale,     [Tr.   19-20],    which     “Plaintiff   agrees        .    .   .   is

consistent with the information in the DOT as it pertains to the

                                          11
skill level required . . . .” [DE 15-2, at 10]. As Defendant

correctly     asserts,    “Plaintiff’s    arguments    .   .   .   are   nearly

identical to arguments made by the claimant in Kidd v. Berryhill,

No. 5:17-CV-420-REW, 2018 WL 3040894 (E.D. Ky. June 19, 2018)

(unpublished).” [DE 19, at 3].2

        First, Plaintiff, like the claimant in Kidd, argues the ALJ

erred    by   failing    to   consider    rebuttal    vocational    evidence.

Specifically, Plaintiff alleges the ALJ committed error requiring

remand because the ALJ did not acknowledge the Santagati report

[Tr. 471-73] submitted by Plaintiff. [DE 15-2, at 6]. Plaintiff

describes     Paula     Santagati   as    “a   vocational      rehabilitation

counselor.” Id. Santagati posits, “a limitation of occasional

interaction with coworkers and supervisors precludes all work as

the training and probationary period for any job would require

more than occasional interaction with co-workers and supervisors.”

[Tr. 471-73]. The Santagati report in Kidd includes the same

opinion just mentioned because both the Santagati report [Tr. 471-

73] in this case and the one described in Kidd are one and the

same. Kidd, 2018 WL 3040894, at *4. The Santagati report submitted

in both this case and Kidd is a generic “opinion” from October

2015. Id.; [Tr. 471-73]. In Kidd, the Court found, “Santagati said



2
 Plaintiff is represented by the same counsel that represented the claimant in
both Kidd and Rosado v. Berryhill, No. 4:16-cv-173, 2018 WL 816578 (E.D. Va.
Jan. 22, 2018), two cases in which ALJs’ negative treatments of the Santagati
report were affirmed.

                                     12
utterly nothing specific about Kidd’s life, health, ability to

work, or case.” 2018 WL 3040894, at *4. The same is true here.

       It is true that “[a] party is entitled to present his case or

defense     by    oral    or    documentary      evidence,   to     submit     rebuttal

evidence, and to conduct such cross-examination as may be required

for a full and true disclosure of facts.” 5 U.S.C. § 556(d).

However,     the    Santagati       report      [Tr.   471-73]    is    not    rebuttal

evidence. In fact, the October 2015 Santagati report [TR. 471-73]

predates VE Hale’s January 30, 2017, testimony [Tr. 52-61]. Since

the Santagati report [Tr. 471-73] existed at the time of the

January 30, 2017, hearing [Tr. 28-63], Plaintiff could have raised

any issues related to the Santagati report [Tr. 471-73] at that

time, and as stated in Kidd, “[T]he ALJ had no duty to convene a

second hearing to pepper the VE with questions that [the claimant]

could have raised initially.” Kidd, 2018 WL 3040894, at *4 (citing

Lindsley v. Comm'r of Soc. Sec., 560 F.3d 601, 606 (6th Cir. 2009);

Ferguson v. Comm'r of Soc. Sec., 628 F.3d 269, 275 (6th Cir. 2010);

Foster v. Halter, 279 F.3d 348, 255-56 (6th Cir. 2001)). As

demonstrated in VE Hale’s testimony [Tr. 52-61], “[W]hen ’the

Secretary seeks to rely on VE testimony to carry h[er] burden of

proving     the    existence      of   a   substantial     number      of     jobs   that

plaintiff can perform, other than her past work, the testimony

must   be    given       in    response    to    a   hypothetical      question      that

accurately describes the plaintiff in all significant, relevant

                                            13
respects[.]’” Id. at *5 (quoting Felisky v. Brown, 35 F.3d 1027,

1035-36 (6th Cir. 1994)). ALJs may “assess dueling vocational

opinions,” but they are not required to do so. Id. at *5 (citing

Poe v. Comm'r of Soc. Sec., 342 F. App’x 149, 158 (6th Cir. 2009)

Martin v. Comm’r of Soc. Sec., 170 F. App’x 369, 374 (6th Cir.

2006); Biestek v. Comm'r of Soc. Sec., 880 F.3d 778, 791 (6th Cir.

2017); Sias v. Sec'y of Health & Human Servs., 861 F.2d 475, 480

(6th Cir. 1988); Harrington v. Comm'r of Soc. Sec., No. 1:14 CV

1833, 2015 WL 5308245, at *6-7 (N.D. Ohio Sept. 10, 2015); Clements

v. Colvin, No. 2:12CV144-SAA, 2013 WL 5231491, at *3-5 (N.D. Miss.

Sept. 16, 2013)).

     Here, the ALJ was not required to address the Santagati report

[Tr. 471-73], and Plaintiff does not provide any support for her

argument that the ALJ’s failure to acknowledge the Santagati report

[Tr. 471-73] in the ALJ’s decision [Tr. 8-27] amounts to “error

that necessitates remand.” [DE 15-2, at 7]. Like the ALJ in Kidd,

the ALJ in the present case reasonably relied on the testimony of

a   “qualified”    VE    whose    opinion       was    based   on   Plaintiff’s

circumstances     and   what   the    present    ALJ   found   to   “constitute

reliable information,” [Tr. 11], “over Santagati's categorical,

extreme views, based on nothing more than her own ‘experience

placing   individuals          with    disabilities        into     competitive

employment.’” Kidd, 2018 WL 3040894, at *5 (citation omitted).



                                       14
Therefore, Plaintiff’s arguments related to the Santagati report

[Tr. 471-73] are meritless.

     Second, Plaintiff’s argument that “[t]he ALJ also erred by

failing to appropriately address Plaintiff’s objection to the

vocational expert’s testimony on the basis that the ‘jobs offer[ed]

at the hearing are no longer performed as the unskilled level

pursuant to current labor market data’” is not supported by the

record. Pursuant to Hearings, Appeals and Litigation Law Manual

(“HALLEX”) § I-2-6-74(B), “The ALJ may address the objection(s) on

the record during the hearing, in narrative form as a separate

exhibit,   or    in   the    body      of     his   or    her   decision.”      1993   WL

751902(June 26, 2016).

     Here, the ALJ referenced Plaintiff’s in-hearing and post-

memorandum      objections       “to    the    sufficiency      of     the    vocational

testimony,   arguing        in   part       that    the    testimony    was    based   on

unreliable   information         and    that       the    vocational    expert    lacked

sufficient experience and/or expertise to offer the opinions she

provided.” [Tr. 11]. The ALJ explicitly overruled Plaintiff’s

previously specified objection in the body of her decision and

found “the vocational expert to be qualified, based on her training

and experience . . . .” [Tr. 11]. As Defendant correctly asserts,

“the ALJ explained that VE Hale was qualified and found she

testified reliably as the information she provided was consistent

with the information contained in the DOT.” [DE 19, at 6 (citing

                                             15
[Tr. 11, 26 (citing 20 C.F.R § 404.1566(d); SSR 00-4p, 2000 WL

1898704, at *2)])]. To the extent Plaintiff alleges the ALJ “only

discussed one objection in any detail,” [DE 15-2, at 9 (citing

[Tr. 11])], as explained in Kidd, “The ALJ need not exhaustively

catalog each argument to enter a proper ruling.” Kidd, 2018 WL

3040894, at *5 (citing Kornecky v. Comm'r of Soc. Sec., 167 F.

App’x 496, 507-08 (6th Cir. 2006) (“countenancing idea of tacit

consideration—that an ALJ can have considered the full record

without memorializing every discrete component of the decisional

process in her opinion”); Simons v. Barnhart, 114 F. App’x 727,

733 (6th Cir. 2004) (“same”); Loral Defense Sys.-Akron v. NLRB,

200 F.3d 436, 453 (6th Cir. 1999) (“evaluating ALJ's factual

findings ‘as a whole’ and approving an ALJ ‘implicitly resolv[ing]’

issues”)).

     Third, Plaintiff argues the DOT is obsolete, and the ALJ

should have relied on O*NET, a website Plaintiff claims is more up

to date than DOT. [DE 15-2, at 7-13]. Specifically, Plaintiff

alleges, “the O*NET does not support the vocational expert’s

testimony that the jobs of ‘Cleaner, Housekeeping’ (DOT 323.687-

014) and ‘Conditioner-Tumbler Operator’ (DOT 361.685-010) are

currently unskilled jobs in the national economy” because “[t]he

jobs of cleaner and laundry worker are cross-walked with SOC Codes

37-2012.00 Maids and Housekeeping Cleaners and 51-9051.00 Furnace,

Kiln, Oven, Drier, and Kettle Operators and Tenders, respectively,

                                16
and according to O*NET, these jobs are currently performed at the

semiskilled to skilled levels.” Id. at 8-9. By failing to raise

this issue during the January 30, 2017, hearing [Tr. 28-63],

Plaintiff has waived the right to raise the argument in this Court.

Kidd, 2018 WL 3040894, at *6 (quoting Harris v. Comm'r of Soc.

Sec., No. 1:11-CV-1290, 2012 WL 4434078, at *3 (N.D. Ohio Sept.

24, 2012) (“‘The Sixth Circuit, along with other courts across the

country, have generally recognized that a claimant's failure to

object to testimony offered by a vocational expert, at the time of

the administrative proceeding, waives the claimant's right to

raise such issues in the district court.’”)). “A claimant simply

‘may not now complain’ in federal court when he ‘failed to cross

examine’ a VE on a topic ‘when he had an opportunity to do so.’”

Id. (quoting McClanahan v. Comm'r of Soc. Sec., 474 F.3d 830, 837

(6th Cir. 2006)).

     In addition to Plaintiff’s DOT-related argument being waived,

it also fails on the merits. Unlike O*NET, “the Sixth Circuit

acknowledges that the SSA ‘does take administrative notice of [the

DOT] when determining if jobs exist in the national economy.’” Id.

at 7 (quoting Cunningham v. Astrue, 360 F. App’x 606, 615-16 (6th

Cir. 2010) (citing 20 C.F.R. § 404.1566(d)(1))). “The Circuit

plainly holds: ‘To establish that work exists in the national

economy, the ALJ can rely on evidence such as the testimony of a

VE and the DOT.’” Id. (quoting Kyle v. Comm'r of Soc. Sec., 609

                                17
F.3d 847, 855 (6th Cir. 2010) (“explicitly calling the DOT, and

other ‘various governmental publications,’ sources of ‘reliable

job information’”)). This is precisely what the ALJ did in the

present case.

     “[T]he Court of Appeals in Cunningham (a nonbinding, split

decision) cautioned that ‘common sense dictates that when [DOT]

descriptions appear obsolete, a more recent source of information

should be consulted.’” Id. (quoting Cunningham, 360 F. App’x at

615). However, as noted by the Hon. Danny C. Reeves in Belew v.

Astrue, “Cunningham is an unpublished decision by a divided panel.

No subsequent Sixth Circuit opinion has questioned the reliability

of VE testimony on the grounds of his or her reliance on the DOT.”

No. 2:11-107-DCR, 2012 WL 3027114, at *9 n.5 (E.D. Ky. July 24,

2012) (citing Kyle v. Comm'r of Soc. Sec., 609 F.3d 847, 851 (6th

Cir. 2010); Anderson v. Comm'r of Soc. Sec., 406 F. App'x 32, 35

(6th Cir. 2010)). Moreover, since Cunningham is an unpublished

opinion, and Kyle is a published opinion that was decided after

Cunningham, Kyle is the controlling authority.

     Here, VE Hale’s testimony is consistent with a reliable

source, the DOT, so the ALJ’s reliance on that testimony was

appropriate. “‘Whether remand is appropriate in this instance

boils down to whether substantial evidence supports the ALJ's

conclusion   that   given   [the   claimant's]   age,   education,   work

experience, and RFC, there are jobs in significant numbers in the

                                    18
national economy that [ ]he can perform.’” Id. at 10 (quoting Earls

v. Comm'r of Soc. Sec., No. 1:09 CV 01465, 2011 U.S. Dist. LEXIS

92882, at *19, 2011 WL 3652435 (N.D. Ohio, Aug. 19, 2011)). VE

Hale   testified    that   a    hypothetical    person   with     Plaintiff’s

background and limitations Plaintiff could perform unskilled work.

[Tr. 52-61]. Even if the specific jobs VE Hale provided as examples

may not fall under the present-day meaning of unskilled work, it

is not unreasonable for the ALJ to rely on VE Hale’s testimony to

find that Plaintiff is able to perform light work with certain

limitations. VE Hale’s testimony provides substantial evidence to

support the ALJ’s finding that there are a significant number of

jobs in the national economy that Plaintiff can perform.

   B. WHETHER THE ALJ FAILED TO PROPERLY EVALUATE THE MEDICAL
                        OPINION EVIDENCE

       Federal   regulations     provide    that   the       Social   Security

Administration makes disability determinations based on “all the

evidence    in   [the]   case   record.”   20   C.F.R.   §    404.1520(a)(3).

Furthermore, the Social Security Administration is to “always

consider the medical opinions in [the] case record together with

the rest of the relevant evidence [they] receive.” 20 C.F.R. §

404.1527(b). “In evaluating the intensity and persistence of [a

claimant’s] symptoms, [the Administration] consider[s] all of the

available    evidence    from   [a   claimant’s]    medical      sources   and




                                     19
nonmedical     sources   about    how   [a    claimant’s]     symptoms    affect

[them].” 20 C.F.R. § 404.1529(c)(1).

       Regarding how much weight the Administration gives medical

opinions, treating sources’ medical opinions are given controlling

weight   “on   the   issue(s)    of   the    nature    and   severity    of   your

impairment(s)” unless the treating sources’ medical opinions are

not    “well-supported     by     medically     acceptable         clinical    and

laboratory diagnostic techniques and [are] not [consistent] with

the other substantial evidence in your case record.” 20 C.F.R. §

404.1527(c)(2).3 When a treating source’s opinion is not given

controlling weight, “the ALJ, in determining how much weight is

appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the

supportability and consistency of the physician's conclusions; the

specialization of the physician; and any other relevant factors.”

Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544). “Unless

we give a treating source's medical opinion controlling weight

under paragraph (c)(2) of this section, we consider all of the

[previously mentioned] factors in deciding the weight we give to

any medical opinion.” 20 C.F.R. § 404.1527(c) (emphasis added).

Even   when    the   treating    source’s    opinion    is   not    entitled    to




3 Medical opinions for claims filed on or after March 27, 2017 will
be evaluated differently. 20 C.F.R. § 404.1520c; 82 Fed. Reg. 5844
(Jan. 18, 2017).
                                        20
controlling weight, there remains a rebuttable presumption “that

the   opinion   of    a    treating   physician     is    entitled   to    great

deference.” Id. (citing SSR 96-2p, 1996 WL 37188, at *4 (July 2,

1996) (“‘In many cases, a treating source's medical opinion will

be entitled to the greatest weight and should be adopted, even if

it does not meet the test for controlling weight.’”)). “[T]he ALJ

must provide ‘good reasons’ for discounting treating physicians'

opinions, reasons that are ‘sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the

treating   source's       medical   opinion   and   the    reasons   for   that

weight.’” Id. (quoting SSR 96-2p, 1996 WL 37188, at *5); see also

20 C.F.R. § 404.1527(c)(2) (“We will always give good reasons in

our notice of determination or decision for the weight we give

your treating source’s medical opinion.”).

      Generally, more weight is given to the medical opinion of an

examining source, such as Dr. Genthner, than to the medical opinion

of a non-examining source. 20 C.F.R. § 404.1527(c)(1). However,

“the nature of the examining relationship is but one factor that

bears on the weight to be given to a medical source opinion.”

Carter v. Colvin, 27 F. Supp. 3d 1142, 1151 (D. Col. 2014) (citing

20 C.F.R. § 404.1527(c)(1)). “[A]n administrative law judge is not

bound by an examining physician's opinion and must evaluate it in

the context of the expert's medical specialty and expertise,

supporting evidence in the record, consistency with the record as

                                      21
a whole and other explanations regarding the opinion.” Ziegler v.

Astrue, 576 F. Supp. 2d 982, 996 (W.D. Wisc. 2008) (citing Haynes

v. Barnhart, 416 F.3d 621, 630 (7th Cir. 2005)). Furthermore, “[a]n

administrative    law    judge   can    reject   an    examining   physician's

opinion if his reasons for doing so are supported by substantial

evidence in the record.” Ziegler, 576 F. Supp. 2d at 996 (citing

Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)). “When the

record contains well supported contradictory evidence, even a

treating physician's opinion ‘is just one more piece of evidence

for the administrative law judge to weigh.’” Ziegler, 576 F. Supp.

2d at 996 (quoting Hofslien v. Barnhart, 439 F.3d 375, 377 (7th

Cir. 2006)).

        “[S]tate agency medical consultants are considered experts

and their opinions may be entitled to greater weight if their

opinions are supported by the evidence.” Hoskins v. Commissioner

of Social Sec., 106 F. App’x 412, 415 (6th Cir. 2004) (citing 20

C.F.R. § 404.1527(f)(2)(i)). “Thus, under certain circumstances,

an ALJ may assign greater weight to a state agency consultant's

opinion than to that of a treating or examining source.” Miller v.

Commissioner of Social Sec., 811 F.3d 825, 834 (6th Cir. 2016)

(citing Soc. Sec. Rul. 96–6p, 1996 WL 374180, at *3; Blakley v.

Commissioner of Social Sec., 581 F.3d 399, 409 (6th Cir. 2009)).

“Such    circumstances    include      where   the    non-examining   source's

opinion ‘is based on a review of a complete case record.’” Miller,

                                        22
811 F.3d at 834 (citing Soc. Sec. Rul. 96–6p, 1996 WL 374180, at

*3). “In short, ‘[a]n ALJ may reject the testimony of an examining,

but   non-treating     physician,   in    favor    of   a    nonexamining,

nontreating physician when he gives specific, legitimate reasons

for doing so, and those reasons are supported by substantial record

evidence.’” Lester v. Chater, 61 F.3d 821, 831 (9th Cir. 1995)

(citing Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995)).

      In the present case, the ALJ gave “little weight” to Dr.

Genthner’s   opinion    [Tr.   597-607]   and     Global    Assessment   of

Functioning (“GAF”) score, and she gave “great weight” to the state

agency consultants’ opinions. [Tr. 18]. Plaintiff argues the ALJ’s

decision to give Dr. Genthner’s opinion [Tr. 597-607] and GAF score

little weight and failure to consider the state agency consultants’

opinions constitutes error. [DE 15-2, at 13-22]. The Court will

consider each of Plaintiffs arguments in turn.

   1. THE ALJ’S CONSIDERATION OF THE STATE AGENCY CONSULTANTS’
                             OPINIONS

      Plaintiff’s argument that the ALJ erred by not addressing or

considering the state agency consultants’ opinions in her decision

is unsupported by the record. Specifically, the ALJ’s decision

[Tr. 8-27] stated, “The [ALJ] gives great weight to the state

agency consultants’ assessments insofar as they indicate that the

claimant is not disabled but concludes that the combined effect of

the claimant’s impairments limit her as set forth in the [RFC].”


                                    23
[Tr. 18]. Moreover, like the ALJ, the state agency consultants

concluded     Plaintiff    was    not   disabled,    and    the   ALJ   assessed

limitations which were as great or greater than those of the state

agency consultants. See [Tr. 16-18, 102-06, 119-22]. Therefore,

not   only    did   the   ALJ   address    and   consider   the   state   agency

consultants’ opinions in the body of her decision, the ALJ’s RFC

finding was consistent with the opinions of the state agency

consultants, so any error would be harmless. See Engebrecht v.

Comm’r of Soc. Sec., 572 F. App’x 392, 401-02 (6th Cir. 2014)

(holding that when an ALJ fails to consider an opinion that is

consistent with the ALJ’s RFC finding, “any error is harmless”).

Since Plaintiff did not challenge the ALJ’s decision to assign

greater weight to the state agency consultants’ opinions than to

that of Dr. Genthner, the examinining source, the Court will not

consider that issue, as it was not raised.

             2. THE ALJ’S WEIGHING OF DR. GENTHNER’S OPINION

      As previously mentioned, on February 13, 2014, Dr. Genthner

performed a psychological evaluation, and Plaintiff stated that

while she had difficulty sleeping, she could do the following:

“simple household chores such [as] cleaning;” use the microwave;

“drive but chooses not to because of anxiety;” exercise; read the

newspaper; use simple household tools; manage and count money;

make simple purchases; bathe; and manage her hygiene needs. [Tr.

599-602]. Dr. Genthner indicated that Plaintiff “presented . . .

                                          24
agitated, anxious and on the verge of a panic attack. She nearly

hyperventilated twice during the exam and required support and

relaxation       instruction.”    [Tr.     604].    Dr.     Genthner    diagnosed

Plaintiff as follows: “Panic Disorder (Moderate to Severe);” “Post

Traumatic Stress Disorder;” and “[History of] Major Depression

Recurrent.”      [Tr.    604].    Additionally,      Dr.     Genthner     assigned

Plaintiff a GAF score of 45. [Tr. 604].

       Dr. Genthner concluded Plaintiff’s “capacity to retain and

follow simple instruction,” “ability to understand, retain and

follow detailed or complex instructions,” “capacity to make simple

work-related decisions,” and “ability to be aware of normal hazards

and take appropriate precautions” either are or appear “adequate.”

[Tr.    605].4     Dr.   Genthner     further      concluded     Plaintiff     was

“moderately       limited”   in     the    following       work-related     areas:

“[a]bility to carry out and persist at a simple repetitive task

without special supervision;” “[a]ttention/concentration skills

described by her test results and presentation;” “[h]er capacity

to relate to employers and coworkers;” and “[c]apacity to work

with others without being distracted or overwhelmed.” [Tr. 605].5

Lastly, Dr. Genthner found, “Simple changes in routine may be

overwhelming or debilitating to this claimant,” and “Her capacity


4 Dr. Genthner defines “adequate” as “no problems noted on this exam in this
area.” [Tr. 604].
5 Dr. Genthner defines “moderately limited” as follows: “Claimant would require

significant structure and/or modifications in traditional work settings such as
those found in a sheltered workshop.” [Tr. 604].

                                          25
to tolerate stress and pressure associated with day-to-day work

activity is moderately to markedly limited as she presented today.”

[Tr. 605].6

      The ALJ gave little weight to Dr. Genthner’s February 13,

2014, opinion [Tr. 597-607] because “it was rendered shortly after

the claimant’s attempted overdose,” and “it is inconsistent with

the claimant’s more recent mental health treatment which has been

conservative.” [Tr. 18]. Pursuant to 20 C.F.R. § 404.1527(c)(3),

“The more a medical source presents relevant evidence to support

a   medical   opinion,   particularly     medical   signs   and   laboratory

findings, the more weight we will give that medical opinion. The

better an explanation a source provides for a medical opinion, the

more weight we will give that medical opinion.” See also Buxton v.

Halter, 246 F.3d 762, 773 (6th Cir. 2001) (quoting Cohen v.

Secretary of Health & Human Servs., 964 F.2d 524, 528 (6th Cir.

1992) (“the ALJ ‘is not bound by conclusory statements of doctors,

particularly where they are unsupported by detailed objective

criteria and documentation.’”)); Cutlip v. Sec’y of Health & Human

Servs., 25 F.3d 284, 287 (6th Cir. 1994) (citing Young v. Secretary

of Health & Human Servs., 925 F.2d 146, 151 (6th Cir. 1990)

(“[Treating physicians’] opinions are only accorded great weight

when they are supported by sufficient clinical findings and are



6 Dr. Genthner defines “markedly limited” as follows: “Claimant has no useful
ability to function in this area.” [Tr. 604].

                                     26
consistent with the evidence.”)). “Generally, the more consistent

a medical opinion is with the record as a whole, the more weight

we will give to that medical opinion.” 20 C.F.R. § 404.1527(c)(4).

      Not only was Dr. Genthner’s opinion not supported by any

presented evidence other than his own examination of Plaintiff,

none of Plaintiff’s subsequent mental health treatments found her

to have the severe limitations Dr. Genthner suggested, especially

Dr. Genthner’s finding that “[Plaintiff’s] capacity to tolerate

stress and pressure associated with day-to-day work activity is

moderately to markedly limited as she presented today.” [Tr. 605];

see also 20 C.F.R. § 404.1527(c)(3). While Dr. Genthner may have

correctly found Plaintiff to lack the capacity to handle the stress

and   pressure    associated    with   working,     he   specified   that    was

Plaintiff’s capacity “as she presented today,” which was less than

three (3) months after Plaintiff’s attempted overdose. [Tr. 605].

Undoubtably, Plaintiff was in a poor mental state shortly after

her attempted overdose in November 2013. However, as the ALJ found,

and the Court will discuss, Plaintiff’s subsequent mental health

treatment shows Plaintiff’s mental state improved over time with

treatment and medication.

      As early as March 31, 2014, in a follow up appointment at

Kentucky   River    Community       Care,   Plaintiff    reported    that    her

medication improved her sleep and helped relieve her anxiety and

taking   Celexa    instead     of    Zoloft   for   anxiety   made    a     “HUGE

                                       27
DIFFERENCE.”       [Tr.   18,   668].    Plaintiff      testified          she   stopped

receiving counseling because “[t]he lady that does the counseling

where I went to before, she quit. Another lady took over and she

is someone that I used to know and not comfortable talking to her,

and it would be a conflict of interest if she took me as a client.”

[Tr. 48]. Plaintiff further testified that she did not seek

counseling elsewhere because the next closest facility would have

been forty-five (45) miles away in Winchester, KY. [Tr. 49].

Plaintiff    asserts,     “Plaintiff      continues      to     take   psychotropic

medications;       she    testified      that    she     is     currently         taking

Wellbutrin. In the past, she has taken Zoloft, Vistaril, Trazodone,

Celexa and Seroquel to treat her anxiety and depression.” [DE 15-

2, at 19 (internal citations omitted) (citing [Tr. 33, 521, 549,

553, 587, 601, 667, 658, 661, 665, 667, 669, 674, 806, 940,

1014])]. The record shows Plaintiff has not been hospitalized for

a   mental    health-related      issue       since    August    2014,       when    she

experienced severe panic attacks, suicidal ideation, and self-

mutilating behavior. [Tr. 674-82]. [Tr. 674-82].

       Following Plaintiff’s August 2014 hospitalization, her care

was,   indeed,      conservative,       consisting     largely        of    follow   up

appointments at United Clinics of Kentucky to receive care for her

anxiety      and    depression-related          symptoms        and        manage    her

medications. [Tr. 714-18, 827-61]. On October 14, 2015, Plaintiff

returned to Kentucky River Community Care for counseling and

                                         28
continued receiving treatment there until December 10, 2015. [Tr.

18, 819-26]. Between October 14, 2015 and December 10, 2015,

Plaintiff   reported   crying   spells,   irrational   and   negative

thoughts, paranoia, anxiety, and depression. [Tr. 18, 819-26].

After Plaintiff was unable to be contacted, she was discharged

from Kentucky River Community Care. [Tr. 18]. Even after being

discharged from Kentucky River Community Care, Plaintiff continued

her conservative treatment at United Clinics of Kentucky. [Tr. 18,

827-61]. At no point after Plaintiff’s August 2014 hospitalization

did Plaintiff report suicidal ideation.

     “Generally, the longer a treating source has treated you and

the more times you have been seen by a treating source, the more

weight we will give to the source's medical opinion.” 20 C.F.R. §

404.1527(c)(2)(i). Here, in addition to Dr. Genthner’s examination

being performed a few months after Plaintiff’s attempted overdose,

Dr. Genthner’s February 13, 2014, examination was the only time he

examined Plaintiff, and that examination occurred more than three

(3) years prior to the ALJ’s May 3, 2017, decision [Tr. 8-27].

Instead of heavily relying on Dr. Genthner’s sole examination of

Plaintiff that occurred years before the ALJ’s decision [Tr. 8-

27], the ALJ opted to give more weight to “the claimant’s more

recent mental health treatment which has been conservative.” [Tr.

18]. After reviewing the whole record, the Court finds there is

substantial evidence to support the ALJ’s decision to accord Dr.

                                 29
Genthner’s opinion [Tr. 597-607] little weight due to his opinion

being inconsistent with Plaintiff’s subsequent treatment.

       In addition to the ALJ giving little weight to Dr. Genthner’s

opinion [Tr. 597-607], the ALJ gave little weight to Dr. Genthner’s

“scores on the [GAF] scale of record as they are inconsistent with

the claimant’s recent conservative mental health treatment and her

ability to care for her child during the pendency of this claim.”

[Tr. 18]. Dr. Genthner’s score on the GAF scale is inconsistent

with   Plaintiff’s   subsequent   treatment.   The   Court   has   already

addressed the inconsistencies between Dr. Genthner’s opinion [Tr.

597-607] and Plaintiff’s other medical records, so there is no

need to do so again. However, the Court will address Plaintiff’s

arguments related to the ALJ discounting Dr. Genthner’s GAF scale

score based on Plaintiff’s ability to care for her child.

       “Plaintiff acknowledges that she ‘got [her daughter] up for

school[,]” but she argues, “Waking up a teenager to go to school

certainly is not the equivalent of performing work activities on

a sustained basis during an 8-hour work day.” [DE 15-2, at 20

(citing [Tr. 288]; Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365,

377 (6th Cir. 2013) (“But the ALJ does not contend, and the record

does not suggest, that Gayheart could do any of these activities

on a sustained basis, which is how the functional limitations of

mental impairments are to be assessed.”)). While that may be true,

daily activities are one factor ALJs may consider when determining

                                   30
the extent to which a claimant’s symptoms limit their capacity to

work. 20 C.F.R. § 404.1529(c)(3)(i); see also Helm v. Comm’r of

Soc.   Sec.   Admin.,   405   F.    App’x   997,   1002   (6th   Cir.   2011)

(unpublished)    (holding     the   claimant’s     “activities   around   the

house” and medication only treatment regimen constituted “good

reasons” for discounting a treating doctor’s opinion)).

       Plaintiff contends that her “daughter helped her go grocery

shopping and performed household chores[,]” and “[t]he ALJ erred

in failing to consider this factor in his analysis.” [DE 15-2, at

20 (citing [Tr. 79, 209]; Rogers v. Comm’r of Soc. Sec., 486 F.3d

at 249)]. Plaintiff further alleges, “[T]he ALJ mischaracterized

and/or presented a highly selective recitation of Plaintiff’s

activities.” Id. Specifically, Plaintiff argues the following:

       The ALJ stated that Plaintiff taught Sunday school
       classes during the pendency of this claim. Tr. 17.
       However, Plaintiff testified that she has not taught
       Sunday school since her seizures began. Tr. 78-79. The
       ALJ stated that Plaintiff “testified at the hearing that
       her [seizure] spells were becoming less frequent.” Tr.
       17. In actuality, Plaintiff testified that she could not
       state the frequency of her seizures episodes because “I
       don’t remember when. . . I have it,” although she feels
       that she remembers more of her days. Tr. 41. The ALJ
       also stated that Plaintiff “has indicated that she
       continues to drive, although less often than she once
       did.” Tr. 17. Plaintiff testified at the 2017 hearing
       that she drives “not often.” Tr. 42. As indicated above,
       Plaintiff rarely goes out, which would suggest that she
       rarely drives. In fact, every other time she was asked
       if she drove as part of this claim, she reported that
       she did not drive. Tr. 79 (2015 hearing); 291 (Adult
       Function Report); 602 (consultative examination).

Id. at 20-21.

                                      31
     Plaintiff’s    mischaracterization      allegations      boil   down    to

semantics and do not show the ALJ mischaracterized Plaintiff’s

activities. Additionally, many of the allegedly mischaracterized

statements Plaintiff references from the ALJ’s decision [Tr. 8-

27] are followed by the ALJ’s assertion that “[w]hile [Plaintiff]

has endorsed more recent difficulty with social activities, she

has nevertheless stopped treating at the local Kentucky River

Community   Care     mental    health      clinic.”    [Tr.     17].      This

acknowledgement suggests the ALJ considered Plaintiff’s alleged

difficulties related to the activities and discounted them due to

Plaintiff   voluntarily     ceasing      contact   with     Kentucky     River

Community Care.

     The ALJ’s analysis of the evidence, treatment notes, and

medical opinions, along with her explanation that Dr. Genthner’s

opinion [Tr. 597-607] and GAF scale score were inconsistent with

Plaintiff’s more recent mental health treatment and Plaintiff’s

daily activities, were sufficiently specific to explain the weight

given to Dr. Genthner’s opinion [Tr. 597-607] and GAF scale score

and the reasons for giving that weight. See Rogers, 486 F.3d at

242 (quoting SSR 96-2p, 1996 WL 37188, at *5). Even if the Court

may have given Dr. Genthner’s opinion [Tr. 597-607] and GAF scale

score different weight than the ALJ, the ALJ’s decision [Tr. 8-

27] must be affirmed because it was supported by substantial

evidence,   and    she   provided   good    reasons   for    according      Dr.

                                    32
Genthner’s opinion [Tr. 597-607] and GAF scale score little weight.

Longworth, 402 F.3d at 595 (citations omitted); Kyle v. Comm’r of

Soc. Sec., 609 F.3d 847, 854-55 (6th Cir. 2010) (“Even if this

Court might have reached a contrary conclusion of fact, the

Commissioner’s decision must be affirmed so long as it is supported

by substantial evidence.”).

                          IV. CONCLUSION

     For the foregoing reasons, the Court, having found no legal

error on the part of the ALJ and that her decision is supported by

substantial evidence,

     IT IS ORDERED as follows:

     (1) Plaintiff’s Motion for Summary Judgment [R. 15] is DENIED;

     (2) Defendant’s Motion for Summary Judgement [R. 19] is

GRANTED;

     (3) Defendant Commissioner’s decision denying Plaintiff’s

disability claim is AFFIRMED;

     (4) This matter is DISMISSED and STRICKEN FROM THE COURT’S

ACTIVE DOCKET; and

     (5) Judgment in favor of the Defendant will be        ENTERED

separately.

     This the 25th day of September, 2019.




                                 33
